Case 8:19-cv-00458-DOC-ADS Document 65-5 Filed 07/26/19 Page 1 of 18 Page ID
                                 #:1347




                  EXHIBIT E
Case 8:19-cv-00458-DOC-ADS Document 65-5 Filed 07/26/19 Page 2 of 18 Page ID
                                 #:1348
Case 8:19-cv-00458-DOC-ADS Document 65-5 Filed 07/26/19 Page 3 of 18 Page ID
                                 #:1349
Case 8:19-cv-00458-DOC-ADS Document 65-5 Filed 07/26/19 Page 4 of 18 Page ID
                                 #:1350
Case 8:19-cv-00458-DOC-ADS Document 65-5 Filed 07/26/19 Page 5 of 18 Page ID
                                 #:1351
Case 8:19-cv-00458-DOC-ADS Document 65-5 Filed 07/26/19 Page 6 of 18 Page ID
                                 #:1352
Case 8:19-cv-00458-DOC-ADS Document 65-5 Filed 07/26/19 Page 7 of 18 Page ID
                                 #:1353
Case 8:19-cv-00458-DOC-ADS Document 65-5 Filed 07/26/19 Page 8 of 18 Page ID
                                 #:1354
Case 8:19-cv-00458-DOC-ADS Document 65-5 Filed 07/26/19 Page 9 of 18 Page ID
                                 #:1355
Case 8:19-cv-00458-DOC-ADS Document 65-5 Filed 07/26/19 Page 10 of 18 Page ID
                                 #:1356
Case 8:19-cv-00458-DOC-ADS Document 65-5 Filed 07/26/19 Page 11 of 18 Page ID
                                 #:1357
Case 8:19-cv-00458-DOC-ADS Document 65-5 Filed 07/26/19 Page 12 of 18 Page ID
                                 #:1358
Case 8:19-cv-00458-DOC-ADS Document 65-5 Filed 07/26/19 Page 13 of 18 Page ID
                                 #:1359
Case 8:19-cv-00458-DOC-ADS Document 65-5 Filed 07/26/19 Page 14 of 18 Page ID
                                 #:1360
Case 8:19-cv-00458-DOC-ADS Document 65-5 Filed 07/26/19 Page 15 of 18 Page ID
                                 #:1361
Case 8:19-cv-00458-DOC-ADS Document 65-5 Filed 07/26/19 Page 16 of 18 Page ID
                                 #:1362
Case 8:19-cv-00458-DOC-ADS Document 65-5 Filed 07/26/19 Page 17 of 18 Page ID
                                 #:1363
Case 8:19-cv-00458-DOC-ADS Document 65-5 Filed 07/26/19 Page 18 of 18 Page ID
                                 #:1364
